Citation Nr: 0103144	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  92-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Phoenix, Arizona RO, which denied service connection for an 
acquired psychiatric disorder, claimed as PTSD.  In October 
1993 and in May 1996 the Board remanded this case to the RO 
for further development.  Thereafter, the veteran moved to 
Maine and the claims folder was transferred to the RO in 
Togus, Maine for further adjudication.  

During this appeal the veteran had been represented by the 
Disabled American Veterans.  The record contains a VA Report 
of Contact, which indicates that the veteran called the RO in 
March 1999 and requested that his representation by the DAV 
be revoked.  It was also noted at that time that the veteran 
wished to "revoke" his claim for service connection for 
PTSD.  It is indicated that the veteran made a further 
request to withdraw this claim in June 1999.  Since the 
veteran's request to withdraw his appeal was not in writing, 
the RO contacted the veteran by letter in December 2000 and 
informed him that his request to withdraw his appeal had to 
be in writing and the RO provided him with a VA Form 21-4138 
containing a request to withdraw his appeal with the 
instruction that he was to sign this document and return it 
to the RO.  Since the veteran never returned this document or 
otherwise indicated in writing that he wished to withdraw his 
appeal, the case has been returned to the Board for further 
appellate consideration.  


REMAND

The veteran's service medical records, to include his 
November 1970 examination prior to service entrance and his 
November 1972 examination prior to discharge from active 
service, contain no clinically documented complaints or 
findings indicative of a psychiatric disorder.  

The first medical evidence of any acquired psychiatric 
disorder dates from January 1989, when the veteran was 
diagnosed as having an anxiety disorder following a 
psychiatric evaluation in January 1989.   After a private 
examination of December 1989, the diagnosis was panic 
disorder with a history of agoraphobia.  It was also noted at 
that time that the veteran's symptoms were consistent with 
major depression and possible dysthymic disorder.  The 
veteran's symptoms were also said to be suggestive of PTSD.  
In March 1990 a private physician stated that the veteran had 
symptoms common in PTSD cases.  A May 1990 report from a Vet. 
Center indicates treatment for PTSD and a dysthymic disorder.  
A diagnosis of panic disorder with agoraphobia and PTSD was 
rendered after a VA psychiatric examination of June 1990.  

The Board previously remanded this case remanded this case in 
October 1993 and May 1996 primarily to verify a noncombat 
stressor in regard to the veteran's claim for service 
connection for PTSD.  Despite repeated and appropriate 
attempts, no verification of the veteran's reported stressor 
has been accomplished.  

On November 9, 2000, during the pendency of the veteran's 
appeal, The Veteran's Claims Assistance Act of 2000 (Pub L. 
No. 106-475, 114 Stat. 2096 (2000)) became law.  This law 
clarifies and expands the "duty to assist" the veteran in 
the development of his claim and essentially abolishes the 
denial of claims for service connection for disabilities on 
the ground of the claims being not well grounded.  The Board 
is required to comply with the above recent legislation.  
Whereas it is reasonably clear that in the absence of a 
verified stressor, service connection cannot be granted for 
PTSD, that portion of the veteran's claim that relates to 
other acquired psychiatric disorders must be addressed 
pursuant to the new legislation.  

In view of the foregoing, this case must again be REMANDED to 
the RO for the following action:  

1. The veteran should be afforded a 
further VA psychiatric examination to 
determine the nature and etiology of 
any acquired psychiatric disorder, 
other than PTSD.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent clinical evidence may be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  All pertinent clinical 
findings noted during the examination 
should be reported in detail.  If an 
acquired psychiatric disorder other 
than PTSD is diagnosed on the 
examination, the examining physician 
should render a medical opinion as to 
whether it is at least as likely as 
not that such a psychiatric disorder 
had its onset during the veteran's 
period of active service, or within 
one year following service discharge 
(if a psychosis is diagnosed), or 
whether any acquired psychiatric 
disorder, other than PTSD, diagnosed 
on the examination is otherwise 
related to service.  

2. Then, the RO should adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder, including (for technical 
purpose) PTSD.  If this benefit is 
denied, the veteran should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to comply with the 
provisions of The Veteran's Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



